Exhibit 10.1

REG NEWCO, INC.

2009 STOCK INCENTIVE PLAN

SECTION 1

PURPOSE

The purpose of the “REG NEWCO, INC. 2009 STOCK INCENTIVE PLAN” (the “Plan”) is
to foster and promote the long-term financial success of the REG Newco, Inc.
(the “Company”) and the interests of its shareholders by (a) motivating superior
performance by means of performance-related incentives, (b) encouraging and
providing for the acquisition of an ownership interest in Company, and
(c) enabling the Company to attract and retain the services of outstanding
employees and non-employee directors upon whose judgment, interest, and special
efforts the successful conduct of its operations is largely dependent.

SECTION 2

DEFINITIONS

(a) Definitions. Whenever used herein, the following terms shall have the
respective meanings set forth below:

(1) “Advisor” or “Consultant” means an advisor or consultant who is an
independent contractor with respect to the Company or a Subsidiary, and who
provides bona fide services (other than in connection with the offer or sale of
securities in a capital raising transaction) to the executive officers or Board
of Directors with regard to major functions, portions or operations of the
Company’s business, who is not an employee, officer, director or holder of more
than ten percent (10%) of the outstanding voting securities of the Company, and
whose services the Committee determines is of vital importance to the overall
success of the Company or a Subsidiary.

(2) “Approved Retirement” means termination of a Participant’s employment or
service (i) on or after the normal retirement date or any early retirement date
established under any defined benefit pension plan maintained by the Company or
a Subsidiary and in which the Participant participates, (ii) with the approval
of the Committee (which may be given at or after grant), on or after attaining
age 50 and completing such period of service as the Committee shall determine
from time to time, or (iii) for a Non-Employee Director, the termination of
service as a director of the Company or a Subsidiary. Any such age and service
requirement shall be set forth in the Award agreement with the Participant.

(3) “Award” means an Option, SAR, award of Restricted Stock or Performance
Shares, an award of Restricted Stock Units or Performance Units or an Other
Stock-Based Award.

(4) “Beneficial Owner” means such term as defined in Rule 13d-3 under the
Exchange Act.

(5) “Board” means the Board of Directors of the Company.

(6) “Cause” means (i) dishonesty, fraud or misrepresentation, (ii) the
Participant’s engaging in conduct that is injurious to the Company or any
Subsidiary in any way, including, but not limited to, by way of damage to its
reputation or standing in the industry, (iii) the Participant’s having been
convicted of, or entered a plea of nolo contendere to, a crime that constitutes
a felony; (iv) the breach by the Participant of any written covenant or
agreement with the Company or any Subsidiary not to disclose or misuse any
information pertaining to, or misuse any property of, the Company or any
Subsidiary or not to compete or interfere with the Company or any Subsidiary or
(v) a violation by the Participant of any policy of the Company or any
Subsidiary.



--------------------------------------------------------------------------------

(7) “Change of Control” means the occurrence of any one or more of the
following:

(i) any SEC Person, except West Central Cooperative, an Iowa cooperative
association, becomes the Beneficial Owner of 50% or more of the Common Stock or
of Voting Securities representing 50% or more of the combined voting power of
all Voting Securities of the Company (such an SEC Person, a “50% Owner”); or

(ii) the Incumbent Directors cease for any reason to constitute at least sixty
percent (60%) of the Board of the Company; or

(iii) the restructuring of the Company as a result of the consummation of a
merger, reorganization, consolidation, or similar transaction (any of the
foregoing, a “Reorganization Transaction”); or

(iv) the consummation of a plan or agreement that has been approved by the
shareholders of the Company for the sale or other disposition of all or
substantially all of the consolidated assets of the Company or a plan of
liquidation of the Company; or

(v) any other event or circumstance (or services of events or circumstances)
that the Board shall determine to constitute a Change of Control.

(8) “Change of Control Price” means the highest price per share of Common Stock
offered in conjunction with any transaction resulting in a Change of Control (as
determined in good faith by the Committee if any part of the offered price is
payable other than in cash).

(9) “Code” means the Internal Revenue Code of 1986, as amended.

(10) “Committee” means the Board or such committee of the Board as the Board
shall designate from time to time.

(11) “Common Stock” means the common stock of the Company, par value $ .0001 per
share.

(12) “Disability” means, with respect to any Participant, long-term disability
as defined under any long-term disability plan maintained by the Company or a
Subsidiary in which the Participant participates. In the event of any question
as to whether a Participant has a Disability, the plan administrator of the
relevant long-term disability plan shall determine whether a disability exists,
in accordance with such plan.

(13) “Employee” means any employee (including each officer) of the Company,
Parent or any Subsidiary.

(14) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(15) “Executive Officer” means any officer of the Company or any Subsidiary who
is subject to the reporting requirements under Section 16(b) of the Exchange
Act.

(16) “Fair Market Value” means, on any date, the price of the last trade,
regular way, in the Common Stock on such date on the NASDAQ National Market or,
if at the relevant time, the Common Stock is not listed to trade on the NASDAQ
National Market, on such other recognized quotation system on which the trading
prices of the Common Stock are then quoted (the “applicable exchange”). In the
event that (i) there are no Common Stock transactions on the applicable exchange
on any relevant date, Fair Market Value for such date shall mean the closing
price on the immediately preceding date on which Common Stock transactions were
so reported and (ii) the applicable exchange adopts a trading policy permitting
trades after 5 P.M. Eastern

 

2



--------------------------------------------------------------------------------

Standard Time (“EST”), Fair Market Value shall mean the last trade, regular way,
reported on or before 5 P.M. EST (or such earlier or later time as the Committee
may establish from time to time). If the Common Stock is not traded on any
exchange, Fair Market Value means, on any date, the fair market value of the
Common Stock as determined by the Board of Directors, using a method of
valuation that meets the requirements of fair market value determination as set
forth in Treasury regulations issued pursuant to Code Section 409A (whether
proposed or final).

(17) “Family Member” means, as to a Participant, any (i) child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, mother-in-law,
father-in-law, son-in-law or daughter-in-law (including adoptive relationships)
of such Participant, (ii) trusts for the exclusive benefit of one or more such
persons and/or the Participant and (iii) other entity controlled by the
Participant.

(18) “Incentive Stock Option” (ISO) means an option within the meaning of
Section 422 of the Code.

(19) “Incumbent Directors” means, as of any date, the individuals then serving
as members of the Board who were also members of the Board as of the date two
years prior to the date of determination; provided that any member appointed or
elected as a member of the Board after such prior date, but whose election, or
nomination for election, was approved by a vote or written consent of at least a
majority of the directors then comprising the Incumbent Directors shall also be
considered an Incumbent Director unless such person’s election, or nominated for
election, to the Board was as a result of, or in connection with, a proxy
contest or a Reorganization Transaction.

(20) “Net Exercised” shall mean the exercise of an Option or any portion thereof
by the delivery of the greatest number of whole shares of Common Stock having a
Fair Market Value on the date of exercise not in excess of the difference
between the aggregate Fair Market Value of the shares of Common Stock subject to
the Option (or the portion of such Option then being exercised) and the
aggregate exercise price for all such shares of Common Stock under the Option
(or the portion thereof then being exercised), with any fractional share that
would result from such equation to be payable in cash.

(21) “Non-Employee Director” means a member of the Boards of Directors of the
Company, Parent or a Subsidiary who is not an employee of the Company, Parent or
a Subsidiary.

(22) “Nonstatutory Stock Option” (NSO) means an option which is not an Incentive
Stock Option within the meaning of Section 422 of the Code.

(23) “Option” means the right to purchase Common Stock at a stated price for a
specified period of time. For purposes of the Plan, an Option may be either
(i) an “Incentive Stock Option” (ISO) within the meaning of Section 422 of the
Code or (ii) an option which is not an Incentive Stock Option (a “Nonstatutory
Stock Option” (NSO)).

(24) “Other Stock-Based Award” means an award of, or related to, shares of
Common Stock other than an Award of Options, SAR, Restricted Stock, Performance
Shares, Restricted Stock Units or Performance Units, as granted by the Committee
in accordance with the provisions of Section 9 hereof.

(25) “Parent” means any entity owning, directly or indirectly, at least 50% of
the total combined voting power of all classes of stock of Company.

 

3



--------------------------------------------------------------------------------

(26) “Participant” means any Non-Employee Director, Employee, Adviser or
Consultant designated by the affirmative action of the Committee (or its
delegate) to participate in the Plan.

(27) “Performance Criteria” means the objectives established by the Committee
for a Performance Period pursuant to Section 7(c) for the purpose of determining
the extent to which an award of Performance Shares or Performance Units has been
earned.

(28) “Performance Period” means the period selected by the Committee during
which performance is measured for the purpose of determining the extent to which
an award of Performance Shares or Performance Units has been earned.

(29) “Performance Share” means an award granted pursuant to Section 7 of the
Plan of a contractual right to receive one share of Common Stock (or the Fair
Market Value thereof in cash or any combination of cash and Common Stock, as
determined by the Committee), or a fraction or multiple thereof, upon the
achievement, in whole or in part, of the applicable Performance Criteria.

(30) “Performance Unit” means an award granted pursuant to Section 7 of the Plan
of a contractual right to receive a fixed or variable dollar denominated unit
(or a unit denominated in the Participant’s local currency), or a fraction or
multiple thereof, upon the achievement, in whole or in part, of the applicable
Performance Criteria. The Committee shall determine whether the earned portion
of any such Performance Units shall be payable in cash, Common Stock or any
combination thereof.

(31) “Period of Restriction” means the period specified by the Committee or
established pursuant to the Plan during which a Restricted Stock or Restricted
Stock Unit award is subject to forfeiture.

(32) “Reorganization Transaction” shall have the meaning ascribed thereto in the
definition of Change of Control.

(33) “Restricted Stock” means an award of Stock made pursuant to Section 6 that
is forfeitable by the Participant until the completion of a specified period of
future service, the achievement of pre-established performance objectives or
until otherwise determined by the Committee or in accordance with the terms of
the Plan.

(34) “Restricted Stock Unit” means a contractual right awarded pursuant to
Section 6 that entitles the holder to receive shares of Common Stock (or the
value thereof in cash) upon the completion of a specified period of future
service or the achievement of pre-established performance objectives or at such
other time or times determined by the Committee or in accordance with the terms
of the Plan.

(35) “SAR” means a stock appreciation right granted under Section 8 of the Plan
in respect of one or more shares of Common Stock that entitles the holder
thereof to receive, in cash, an amount per share of Common Stock equal to the
excess, if any, of the Fair Market Value on the date the SAR is exercised over
the Fair Market Value on the date the SAR is granted.

(36) “SEC Person” means any person (as such term is defined in Section 3(a)(9)
of the Exchange Act) or group (as such term is used in Rule 13d-5 under the
Exchange Act), other than an affiliate or any employee benefit plan (or any
related trust) of the Company or any of its affiliates.

 

4



--------------------------------------------------------------------------------

(37) “Subsidiary” means (i) any corporation in which the Company owns, directly
or indirectly, at least 50% of the total combined voting power of all classes of
stock of such corporation, (ii) any partnership or limited liability company in
which the Company owns, directly or indirectly, at least 50% of the capital
interests or profits interest of such partnership or limited liability company
and (iii) any other business entity in which the Company owns at least 50% of
the equity interests thereof, provided that, in any such case, the Company is in
effective control of such corporation, partnership, limited liability company or
other entity.

(38) “Surviving Corporation” means the corporation resulting from a
Reorganization Transaction or, if securities representing at least 50% of the
aggregate voting power of such resulting corporation are directly or indirectly
owned by another corporation, such other corporation.

(39) “50% Owner” shall have the meaning ascribed thereto in the definition of
Change of Control.

(40) “Voting Securities” means, with respect to any corporation, securities of
such corporation that are entitled to vote generally in the election of
directors of such corporation.

SECTION 3

POWERS OF THE COMMITTEE; GENERAL TERMS OF AWARDS

(a) Power to Grant. The Committee shall determine those Non-Employee Directors,
Employees, Advisers and/or Consultants to whom an Award shall be granted and the
terms and conditions of any and all such Awards. The Committee may establish
different terms and conditions for different Awards and different Participants
and for the same Participant for each Award such Participant may receive,
whether or not granted at different times.

(b) Rules, Interpretations and Determinations. The Plan shall be administered by
the Committee. The Committee shall have full authority to interpret and
administer the Plan, to establish, amend, and rescind rules and regulations
relating to the Plan, to provide for conditions deemed necessary or advisable to
protect the interests of the Company, to construe the terms of any Award or any
document evidencing the grant of such Award and to make all other determinations
necessary or advisable for the administration and interpretation of the Plan in
order to carry out its provisions and purposes. Unless otherwise expressly
provided hereunder, any power, discretion or authority conveyed to or reserved
to the Committee may be exercised by it in its sole and absolute discretion.
Determinations, interpretations, or other actions made or taken by the Committee
shall be final, binding, and conclusive for all purposes and upon all persons.

(c) Delegation of Authority. The Committee may delegate to the Company’s Chief
Executive Officer the power and authority to make and/or administer Awards under
the Plan with respect to individuals who are below the position of Senior Vice
President (or any analogous title), pursuant to such conditions and limitations
as the Committee may establish; provided that only the Committee or the Board
may select, and grant Awards to, Executive Officers or exercise any other
discretionary authority under the Plan in respect of Awards granted to such
Executive Officers. Unless the Committee shall otherwise specify, any delegate
shall have the authority and right to exercise (within the scope of such
person’s delegated authority) all of the same powers and discretion that would
otherwise be available to the Committee pursuant to the terms hereof. The
Committee may also appoint agents (who may be officers or employees of the
Company) to assist in the administration of the Plan and may grant authority to
such persons to execute agreements or other documents on its behalf. All
expenses incurred in the administration of the Plan, including, without
limitation, for the engagement of any counsel, consultant or agent, shall be
paid by the Company.

 

5



--------------------------------------------------------------------------------

(d) Restrictive Covenants and Other Conditions. Without limiting the generality
of the foregoing, the Committee may condition the grant of any Award under the
Plan upon the Participant to whom such Award would be granted agreeing in
writing to certain conditions (such as restrictions on the ability to transfer
the underlying shares of Common Stock) or covenants in favor of the Company
and/or one or more Subsidiaries (including, without limitation, covenants not to
compete, not to solicit employees and customers and not to disclose confidential
information, that may have effect following the termination of the Participant’s
employment or service with the Company and its Subsidiaries and after the Common
Stock subject to the Award has been transferred to the Participant), including,
without limitation, the requirement that the Participant disgorge any profit,
gain or other benefit received in respect of the Award prior to any breach of
any such covenant.

(e) Maximum Individual Grants. Subject to adjustment as provided in
Section 4(c), no Participant shall be granted (i) Options or SARs (with tandem
Options and SARs being counted only once with respect to this limit) during any
12-month period with respect to more than 610,000 shares of Common Stock or
(ii) Restricted Stock, Restricted Stock Units, Performance Shares and/or Other
Stock-Based Awards during any 12-month period that are denominated in shares of
Common Stock with respect to more than 10,000 shares of Common Stock. In
addition to the foregoing, the maximum dollar value payable to any participant
in any 12-month period with respect to Performance Units and/or Other
Stock-Based Awards that are valued with reference to cash or property other than
shares of Common Stock is $300,000.

(f) Dividends and Dividends Equivalents. Unless otherwise determined by the
Committee at the time of grant, to the extent that shares of Common Stock are
issued at the time of grant of any Award under the Plan, the Participant shall
be entitled to receive all dividends and other distributions paid with respect
to those shares, provided that if any such dividends or distributions are paid
in shares of Common Stock, such shares shall be subject to the same forfeiture
restrictions and restrictions on transferability as apply to the shares subject
to such Award on which such dividends or distributions were paid. To the extent
that shares of Common Stock are not issued at the time of the grant of any
Award, the Committee shall determine whether, and to what extent, the
Participant shall be entitled to receive the payment of dividend equivalents in
respect of that number of outstanding shares of Common Stock corresponding to
the shares subject to such Award. Unless otherwise determined by the Committee
at time of grant, any additional shares credited in respect of any dividends or
dividend equivalents payable in respect of any shares of Common Stock subject to
any Award shall become vested and nonforfeitable upon the same terms and
conditions as are applicable to the shares underlying the Award in respect of
which they are payable (including, with respect to any Award that will become
earned and vested upon the attainment of Performance Criteria, the achievement
of such Performance Criteria).

SECTION 4

COMMON STOCK SUBJECT TO PLAN

(a) Number. Subject to Section 4(c) below, unless the shareholders of the
Company approve an increase in such number by a shareholder vote, the maximum
number of shares of Common Stock that may be made issuable or distributable
under the Plan is 5,400,000. The number of shares of Common Stock subject to an
Option or SAR shall be counted against such limit as one share for each share
issued or issuable, provided that when a SAR is granted in tandem with an
Option, so that only one may be exercised with the other terminating upon such
exercise, the number of shares of Common Stock subject to the tandem Option and
SAR award shall only be taken into account once (and not as to both awards) for
purposes of this limit (and for purposes of the provisions of Section 4(b)
below). Without limiting the generality of the foregoing, the maximum number of
shares as to which Incentive Stock Options may be granted shall not exceed
410,000 shares. The shares to be delivered under the Plan may consist, in whole
or in part, of Common Stock (i) owned by Company, (ii) purchased by Company on
the open market, or (iii) acquired by Company through means other than open
market purchases.

(b) Canceled or Terminated Awards. Any shares of Common Stock subject to an
Award (as determined under Section 4(a)) which for any reason expires without
having been exercised, is canceled

 

6



--------------------------------------------------------------------------------

or terminated or otherwise is settled without the issuance of any Common Stock
shall again be available for grant under the Plan. In applying the immediately
preceding sentence, if (i) shares otherwise issuable or issued in respect of, or
as part of, any Award that are withheld to cover taxes shall not be treated as
having been issued under the Plan and (ii) any SARs are settled in shares of
Common Stock or any Options are Net Exercised, only the net number of shares of
Common Stock issued in respect of such SARs or Options shall be deemed issued
under the Plan. In addition, shares of Common Stock tendered to exercise
outstanding Options or other Awards or to cover taxes shall also be available
for issuance under the Plan (and shall be counted as one share for purposes of
Section 4(a)), except and unless such shares are tendered more than ten years
after the effective date of the Plan.

(c) Adjustment Due to Change in Capitalization. In the event of any Common Stock
dividend or Common Stock split, recapitalization (including, but not limited to,
the payment of an extraordinary dividend to the shareholders of the Company),
merger, consolidation, combination, spin-off, distribution of assets to
shareholders (other than ordinary cash dividends), exchange of shares, or other
similar corporate change, the aggregate number of shares of Common Stock
available for grant under Section 4(a) or subject to outstanding Awards and the
respective exercise prices or base prices, if any, applicable to outstanding
Awards shall be appropriately adjusted to put the Participant in the same
economic position he or she was in immediately prior to the occurrence of any
such event.

(d) Assumption of Options and Other Equity-Based Awards. In the event that there
is a merger, stock purchase or other transaction whereby the Company or any of
its Subsidiaries acquires another business or any portion thereof, and that
pursuant to the arrangements governing such acquisition, the Company agrees to
provide options and/or other awards in respect of the Common Stock upon the
assumption or in substitution of existing equity-based awards for other
securities held by employees and other service providers of the acquired
business, the shares of Common Stock subject to such assumed or substituted
awards shall not be counted against the limits set forth under Section 4(a) (and
no shares related to any such assumed or substituted awards shall be added to
the number of awards issuable under this Plan pursuant to Section 4(b)), and
none of the provisions of the Plan that would otherwise limit or constrain the
ability of the Company to make such assumption or substitution (such as the
provisions hereof that require the issuance of Options with an exercise price at
least equal to the Fair Market Value on the date of grant) shall apply to the
awards issued in substitution of the awards granted in respect of the employees
and service providers of such acquired business.

SECTION 5

STOCK OPTIONS

(a) Grant of Options. Subject to the provisions of Section 3(f) and Section 4
above, Options may be granted to Participants at such time or times as shall be
determined by the Committee. Options granted under the Plan may be of two types:
(i) Incentive Stock Options and (ii) Nonstatutory Stock Options. Any Option
granted as an Incentive Stock Option that nevertheless fails (either at the time
of grant or any time thereafter as a result of accelerated vesting or otherwise)
to meet the requirements of Section 422 of the Code, in whole or in part, shall
be treated as an Option that is not an Incentive Stock Option to the extent of
such failure. Except as otherwise provided herein, the Committee shall have
complete discretion in determining the number of Options, if any, to be granted
to a Participant, except that Incentive Stock Options may only be granted to
Employees. The terms and conditions of each Option grant, including, but not
limited to, the type of Option granted, the exercise price, the duration of the
Option, the number of shares of Common Stock to which the Option pertains, shall
be evidenced in writing. Each such Option grant may also contain such other
terms and conditions not inconsistent with the provisions of the Plan as the
Committee shall determine.

(b) Exercise Price. Nonstatutory Stock Options and Incentive Stock Options
granted pursuant to the Plan shall have an exercise price no less than the Fair
Market Value of a share of Common Stock on the date on which the Option is
granted. No Option granted hereunder may have its exercise price reduced (other
than pursuant to the provisions of Section 4(c)) unless such action is expressly
authorized by shareholder action in accordance with Section 11.

 

7



--------------------------------------------------------------------------------

(c) Exercise of Options. The Committee shall determine the exercise
schedule applicable with respect to any Option granted hereunder. Such
schedule may require a minimum period of service that must be completed before
all or a portion of such Option shall be exercisable, and may establish
performance-based conditions to the exercise of such Option which are in
addition to, in lieu of, or as an alternative to any service requirement. Except
as otherwise expressly provided in the Plan (i) upon a termination of employment
due to death, Disability or Approved Retirement or (ii) in connection with a
Change of Control, and unless the Committee shall determine that special
circumstances (including, but not limited to, the achievement of performance
objectives) justify an exception, the minimum period of service required to
exercise an Option, in whole or in part, shall be one year. Subject to the
provisions of this Section 5, once any portion of any Option has become
exercisable it shall remain exercisable for its full term. The Committee shall
determine the term of each Nonstatutory Stock Option or Incentive Stock Option
granted hereunder, but, except as expressly provided below, in no event shall
any such Option be exercisable for more than ten (10) years after the date on
which it is granted.

(d) Payment. The Committee shall establish procedures governing the exercise of
Options. No shares shall be delivered pursuant to any exercise of an Option
unless arrangements satisfactory to the Committee have been made to assure full
payment of the exercise price therefor. Without limiting the generality of the
foregoing, payment of the exercise price may be made (i) in cash or its
equivalent; (ii) by exchanging shares of Common Stock (which are not the subject
of any pledge or other security interest) which have been owned by the person
exercising the Option for at least six (6) months at the time of exercise;
(iii) by any combination of the foregoing; provided that the combined value of
all cash and cash equivalents paid and the Fair Market Value of any such Common
Stock tendered to the Company, valued as of the date of such tender, is at least
equal to such exercise price; or (iv) in accordance with any other procedure or
arrangement approved by the Committee. Additionally, to the extent authorized by
the Committee (whether at or after grant), Options may be Net Exercised subject
to such terms and conditions as the Committee may from time to time impose.

(e) Incentive Stock Options. Notwithstanding anything in the Plan to the
contrary, no Option that is intended to be an Incentive Stock Option may be
granted after the tenth (10th) anniversary of the effective date of the Plan and
no term of this Plan relating to Incentive Stock Options shall be interpreted,
amended or altered, nor shall any discretion or authority granted under the Plan
be so exercised, so as to disqualify the Plan under Section 422 of the Code, or,
without the consent of any Participant affected thereby, to disqualify any
Incentive Stock Option under such Section 422. The terms of any Incentive Stock
Option shall require the Participant to notify the Committee or its designee of
any “disqualifying disposition” (as defined in Section 421(b) of the Code) of
any Common Stock issued pursuant to the exercise of the Incentive Stock Option
within ten (10) days after such disposition. The aggregate Fair Market Value
(determined at the time of grant) of the shares of Common Stock with respect to
an Incentive Stock Option grant, plus all other Incentive Stock Options held by
the individual, and which are first exercisable during any calendar year, may
not exceed $100,000.

(f) Termination of Employment or Service.

(i) Due to Death. In the event a Participant’s employment or service terminates
by reason of death, any Options granted to such Participant shall become
exercisable according to the terms of the Award Agreement.

(ii) Due to Disability. In the event a Participant’s employment or service is
terminated by reason of Disability, any Options granted to such Participant
shall become exercisable according to the terms of the Award agreement.

(iii) Approved Retirement. In the event a Participant’s employment or service
terminates by reason of Approved Retirement, any Options granted to such
Participant shall become exercisable according to the terms of the Award
agreement.

 

8



--------------------------------------------------------------------------------

(iv) Termination of Employment For Cause or Resignation. In the event a
Participant’s employment or service is terminated by the Company or any
Subsidiary for Cause or by the Participant other than due to the Participant’s
death, Disability or Approved Retirement, any Options granted to such
Participant that have not yet been exercised shall expire at the time of such
termination of employment and shall not be exercisable thereafter.

(v) Termination of Employment for Any Other Reason. Unless otherwise determined
by the Committee at or following the time of grant, in the event the employment
or service of the Participant shall terminate for any reason other than one
described in Section 5(f)(i), (ii), (iii), or (iv) above, any Options granted to
such Participant which are exercisable at the date of the Participant’s
termination of employment or service may be exercised by the Participant (or, in
the event of the Participant’s death after termination of employment or service
when the Option is exercisable pursuant to its terms, by the Participant’s
designated beneficiary, or, if none is named, by the person determined in
accordance with Section 12(b)), at any time prior to the expiration of the term
of the Options or as otherwise provided in the Award agreement.

SECTION 6

RESTRICTED STOCK AND RESTRICTED STOCK UNITS

(a) Grant of Restricted Stock. The Committee may grant Restricted Stock or
Restricted Stock Units to Participants at such times and in such amounts, and
subject to such other terms and conditions not inconsistent with the Plan as it
shall determine. If Restricted Stock is evidenced by the issuance of stock
certificates, the Committee shall require that such stock certificates be held
in the custody of the Secretary of the Company until the Period of Restriction
lapses, and that, as a condition of such Restricted Stock award, the Participant
shall have delivered a stock power, endorsed in blank, relating to the Common
Stock covered by such award. The terms and conditions of each grant of
Restricted Stock or Restricted Stock Units shall be evidenced in writing.

(b) Restrictions on Transferability. Except as provided in Section 12(a), no
Restricted Stock may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated until the lapse of the Period of Restriction. The
Committee shall determine the Period of Restriction applicable with respect to
any award of Restricted Stock; provided, however, that, except as otherwise
expressly provided in the Plan the Period of Restriction with respect to any
such Award shall not be less than (three) years but may lapse ratably over such
(three) year Period of Restriction. Notwithstanding the foregoing, such minimum
(three)year Period of Restriction shall not be applicable with respect to any
grant made to a newly-hired employee made to compensate for equity-based or
other forms of compensation forfeited from a prior employer or grants made in
satisfaction of incentive or other compensation payable to the Participant in
respect of service to the Company or any of its Subsidiaries. The Committee may
provide that the Period of Restriction on Restricted Stock shall lapse, in whole
or in part, upon the achievement of performance criteria (and without regard to
the minimum service requirement), which criteria shall be selected from those
available to the Committee under Section 7(c), provided, however, that any Award
of Restricted Stock made to any Executive Officer that is intended to qualify as
other performance based compensation under Section 162(m) of the Code shall be
subject to the same restrictions and limitations applicable to Performance Share
Awards under Section 7(d) and subject to the certification required under
Section 7(e).

(c) Rights as a Shareholder. Unless otherwise determined by the Committee at the
time of grant and subject to Section 3(f), Participants holding shares of
Restricted Stock may exercise full voting rights and other rights as a
shareholder with respect to those shares during the Period of Restriction.

(d) Termination of Employment Due to Approved Retirement, Disability or
Death. Unless otherwise determined by the Committee at the time of grant, in the
event a Participant’s employment or service terminates by reason of Approved
Retirement, any shares related to Restricted Stock held by such Participant
shall become non-forfeitable at the time the restrictions would have lapsed had
the Participant continued in employment; provided, however, that the Committee
may waive any forfeiture and transfer restrictions with respect to up to the
portion of the Award as is necessary for the Participant to satisfy any
applicable tax withholding obligations in connection with such Award arising at
the time of such

 

9



--------------------------------------------------------------------------------

termination of employment. Unless otherwise determined by the Committee at the
time of grant, in the event a Participant’s employment or service terminates by
reason of Disability or death, any shares related to Restricted Stock held by
such Participant shall become non-forfeitable on the date of termination.

(e) Termination of Employment for Any Other Reason. Unless otherwise determined
by the Committee at or after the time of grant, in the event the employment or
service of the Participant shall terminate for any reason other than one
described in Section 6(d), any Restricted Stock awarded to such Participant as
to which the Period of Restriction has not lapsed shall be forfeited.

(f) Restricted Stock Units. The Committee may elect to grant any Participant
Restricted Stock Units, which are intended to be the economic equivalent of an
award of Restricted Stock. Any such Restricted Stock Units Award shall be made
on substantially the same terms as apply to an Award of Restricted Stock under
this Section 6, except that a Participant receiving such Award shall not have
any rights as a shareholder prior to the actual issuance of such Common Stock
(although, pursuant to Section 3(f), the Committee may authorize the payment of
dividend equivalents on such rights equal to the dividends that would have been
payable had the corresponding equity rights been outstanding shares of Common
Stock).

SECTION 7

PERFORMANCE SHARES AND PERFORMANCE UNITS

(a) Generally. The Committee shall have the authority to determine the
Participants who shall receive Performance Shares and Performance Units, the
number of Performance Shares and the number and value of Performance Units each
Participant receives for each or any Performance Period, and the Performance
Criteria applicable in respect of such Performance Shares and Performance Units
for each Performance Period. The Committee shall determine the duration of each
Performance Period (the duration of Performance Periods may differ from each
other), and there may be more than one Performance Period in existence at any
one time as to any Participant or all or any class of Participants. Performance
Periods may be no shorter than twelve months. Each grant of Performance Shares
and Performance Units shall be evidenced in writing and shall specify the number
of Performance Shares and the number and value of Performance Units awarded to
the Participant, the Performance Criteria applicable thereto, and such other
terms and conditions not inconsistent with the Plan as the Committee shall
determine. No shares of Common Stock will be issued at the time an Award of
Performance Shares is made, and the Company shall not be required to set aside a
fund for the payment of Performance Shares or Performance Units.

(b) Earned Performance Shares and Performance Units. Performance Shares and
Performance Units shall become earned, in whole or in part, based upon the
attainment of specified Performance Criteria or the occurrence of any event or
events, including a Change of Control, as the Committee shall determine, either
at or after the time of grant. In addition to the achievement of the specified
Performance Criteria, the Committee may, at the grant date, condition payment of
Performance Shares and Performance Units on the Participant completing a minimum
period of service following the date of grant or on such other conditions as the
Committee shall specify.

(c) Performance Criteria. At the discretion of the Committee, Performance
Criteria may be based on the total return to the Company’s shareholders,
inclusive of dividends paid, during the applicable Performance Period
(determined either in absolute terms or relative to the performance of one or
more similarly situated companies or a published index covering the performance
of a number of companies), or upon the attainment of one or more of the
following criteria, whether in absolute terms or relative to the performance of
one or more similarly situated companies or a published index covering the
performance of a number of companies: stock price, operating earnings, net
earnings, return on equity, income, market share, combined ratio, level of
expenses, growth in revenue, earnings before interest, taxes, depreciation and
amortization, cash flow, earnings per share, return on invested capital, return
on assets, economic value added, improvements in or attainment of working
capital levels, and, in the case of persons who are not Executive Officers, such
other criteria as may be determined by the Committee. Performance Criteria may
be established on a Company-wide basis or with respect to one or more business
units or divisions or Subsidiaries. When establishing Performance Criteria for a
Performance Period, the Committee may

 

10



--------------------------------------------------------------------------------

exclude any or all “extraordinary items” as determined under U.S. generally
accepted accounting principles including, without limitation, the charges or
costs associated with restructurings of the Company or any Subsidiary,
discontinued operations, other unusual or non-recurring items, and the
cumulative effects of accounting changes. Except to the extent that the exercise
of (or the ability to exercise) such discretion in the case of Awards to
Executive Officers intended to be other performance-based compensation under
Section 162(m)(4) of the Code would cause them to fail to satisfy that
requirement, the Committee may also adjust the Performance Criteria for any
Performance Period as it deems equitable in recognition of unusual or
non-recurring events affecting the Company, changes in applicable tax laws or
accounting principles, or such other factors as the Committee may determine.

(d) Special Rule for Performance Criteria. If, at the time of grant, the
Committee intends a Performance Share Award or Performance Unit to qualify as
other performance based compensation within the meaning of Section 162(m)(4) of
the Code, the Committee must establish Performance Criteria for the applicable
Performance Period no later than the 90th day after the Performance Period
begins (or by such other date as may be required under Section 162(m) of the
Code), and the Committee shall not have the authority in respect of such Awards
to exercise any discretion applicable to a grant of Performance Shares or
Performance Units otherwise conveyed by this Section 7, if the ability to
exercise such discretion would cause such Award not to qualify as other
performance based compensation.

(e) Certification of Attainment of Performance Criteria. As soon as practicable
after the end of a Performance Period and prior to any payment in respect of
such Performance Period, the Committee shall certify in writing the number of
Performance Shares and the number and value of Performance Units which have been
earned on the basis of performance in relation to the established Performance
Criteria.

(f) Payment of Awards. Earned Performance Shares and the value of earned
Performance Units shall be distributed to the Participant or, if the Participant
has died, to the Participant’s beneficiary, as soon as practicable after the
expiration of the Performance Period and the Committee’s certification under
paragraph 7(e) above, provided that (i) earned Performance Shares and the value
of earned Performance Units shall not be distributed to a Participant until any
other conditions on payment of such Awards established by the Committee have
been satisfied, and (ii) any amounts payable in respect of Performance Shares or
Performance Units pursuant to Section 10 shall be distributed in accordance with
Section 10. The Committee shall determine whether Performance Shares and the
value of earned Performance Units are to be distributed in the form of cash,
shares of Common Stock or in a combination thereof, with the value or number of
shares payable to be determined based on the Fair Market Value of Common Stock
on the date of the Committee’s certification under paragraph 7(e) above.

(g) Newly Eligible Participants. Notwithstanding anything in this Section 7 to
the contrary, the Committee shall be entitled to make such rules, determinations
and adjustments as it deems appropriate with respect to any Participant who
becomes eligible to receive Performance Shares or Performance Units after the
commencement of a Performance Period.

(h) Termination of Employment.

(i) Termination of Employment due to Approved Retirement, Disability or
Death. Unless otherwise determined by the Committee at or after the time of
grant, a Participant whose employment or service terminates by reason of
Approved Retirement, Disability or death shall be entitled to receive the same
payment or distribution in respect of Performance Shares and Performance Units
(without pro-ration) that would have been payable for the Performance Period had
his or her employment continued until the end of the applicable Performance
Period. Any Performance Shares or value of Performance Units becoming payable in
accordance with the preceding sentence shall be paid at the same time as
Performance Shares and the value of Performance Units are paid to other
Participants (or at such earlier time as the Committee may permit). Any rights
that a Participant or beneficiary may have in respect of any Performance Shares
or Performance Units outstanding at the date of such termination of employment
that may not be earned (or that are eligible to be earned, but are not earned)
in accordance with this

 

11



--------------------------------------------------------------------------------

section 7(h)(i) shall be forfeited and canceled, effective as of the date of the
Participant’s termination of employment or service (or, if eligible to be
earned, but are not earned, the date of the Committee’s certification pursuant
to Section 7(e)).

(ii) Termination for any Other Reason. Unless otherwise determined by the
Committee at or after the time of grant, in the event the employment or service
of the Participant shall terminate during a Performance Period for any reason
other than the one described in Section 7(h)(i), all of the Participant’s rights
to Performance Shares and Performance Units related to such Performance Period
shall be immediately forfeited and canceled as of the date of such termination
of employment.

(iii) Cause. Notwithstanding anything in this Section 7 to the contrary, a
Participant’s rights in respect of unearned Performance Shares and Performance
Units shall in all events be immediately forfeited and canceled as of the date
of the Participant’s termination of employment for Cause.

SECTION 8

STOCK APPRECIATION RIGHTS

(a) Grant of SARs. SARs may be granted to any Participants, all Participants,
any class of Participants at such time or times as shall be determined by the
Committee. SARs may be granted in tandem with an Option, or may be granted on a
freestanding basis, not related to any Option. The term and conditions of any
SAR grant shall be evidenced in writing, and shall include such provisions not
inconsistent with the Plan as the Committee shall determine.

(b) Terms and Conditions of SARs. Unless the Committee shall otherwise
determine, the terms and conditions (including, without limitation, the exercise
period of the SAR, the vesting schedule applicable thereto and the impact of any
termination of service on the Participant’s rights with respect to the SAR)
applicable with respect to (i) SARs granted in tandem with an Option shall be
substantially identical (to the extent possible taking into account the
differences related to the character of the SAR) to the terms and conditions
applicable to the tandem Options and (ii) freestanding SARs shall be
substantially identical (to the extent possible taking into account the
differences related to the character of the SAR) to the terms and conditions
that would have been applicable under Section 5 above were the grant of the SARs
a grant of an Option.

(c) Exercise of Tandem SARs. SARs which are granted in tandem with an Option may
only be exercised upon the surrender of the right to exercise such Option for an
equivalent number of shares and may be exercised only with respect to the shares
of Common Stock for which the related Option is then exercisable.

(d) Payment of SAR Amount. Upon exercise of a SAR, the holder shall be entitled
to receive payment, in cash, in shares of Common Stock or in a combination
thereof, as determined by the Committee, of an amount determined by multiplying:

(i) the excess, if any, of the Fair Market Value of a share of Common Stock at
the date of exercise over the Fair Market Value of a share of Common Stock on
the date of grant, by

(ii) the number of shares of Common Stock with respect to which the SARs are
then being exercised.

 

12



--------------------------------------------------------------------------------

SECTION 9

OTHER STOCK-BASED AWARDS

(a) Other Stock-Based Awards. The Committee may grant other types of
equity-based and equity-related awards in addition to Options, Restricted Stock,
Restricted Stock Units, Performance Shares, Performance Units and SARs.
Notwithstanding the immediately preceding sentence, except in the case of Other
Stock-Based Awards issued in satisfaction of an obligation of the Company or any
Subsidiary to make a payment in cash in respect of a Participant (including, but
not limited to, when an annual or long-term incentive compensation award is
satisfied with the issuance of shares of Common Stock instead of cash or in
respect of a Participant’s accrued benefit under a deferred compensation plan),
except as provided under Section 10, no Participant shall be entitled to vest in
any such Other Stock-Based Award on a schedule which is more favorable to the
Participant than ratably over a period of three years from the date of grant.
Each such Other Stock-Based Award shall be evidenced in writing and specify the
terms and conditions applicable thereto. Any such Other Stock-Based Award may
entail the transfer of actual shares of Common Stock or the payment of the value
of such Award in cash based upon the value of a specified number of shares of
Common Stock, or any combination of the foregoing, as determined by the
Committee. The terms of any Other Stock-Based Award need not be uniform in
application to all (or any class of) Participants, and each Other Stock-Based
Award granted to any Participant (whether or not at the same time) may have
different terms.

(b) Termination of Employment or Service. In addition to any other terms and
conditions that may be specified by the Committee but subject to the limitations
set forth in Section 9(a), each Other Stock-Based Award shall specify the impact
of termination of employment upon the rights of a Participant in respect of such
Award. At the discretion of the Committee, such conditions may be the same as
apply with respect to Restricted Stock or Restricted Stock Units, or may be
contain terms that are more or less favorable to the Participant.

SECTION 10

CHANGE OF CONTROL

(a) Accelerated Vesting and Payment. Subject to the provisions of
Section 10(b) below, in the event of a Change of Control (i) each Option and SAR
then outstanding shall be fully exercisable regardless of the exercise
schedule otherwise applicable to such Option and/or SAR, (ii) the Period of
Restriction shall lapse as to each share of Restricted Stock then outstanding,
(iii) each outstanding Restricted Stock Unit shall become fully vested and
payable, (iv) each outstanding Performance Share Award and Performance Unit
Award shall be deemed earned at the target level of performance for such Award,
and (v) each outstanding Other Stock-Based Award shall become fully vested and
payable. In addition, in connection with such a Change of Control, the Committee
may, in its discretion, provide that each Option and/or SAR shall, upon the
occurrence of such Change of Control, be canceled in exchange for a payment per
share in cash (the “Settlement Payment”) in an amount equal to the excess, if
any, of the Change of Control Price over the exercise price for such Option or
the base price of such SAR. Should the Committee authorize any Settlement
Payments in respect of Options, the Committee may determine that any Options
which have an exercise price per share below the Change of Control Price shall
be deemed cancelled and satisfied in full for a deemed Settlement Payment of
zero. The Committee may also direct that each Restricted Stock Unit, Other
Stock-Based Award, Performance Share and/or Performance Unit shall be settled in
cash with its value determined based on the Change of Control Price.

(b) Alternative Awards. Notwithstanding Section 10(a), no cancellation,
acceleration of exercisability, vesting, cash settlement or other payment shall
occur with respect to any Award if the Committee reasonably determines in good
faith, prior to the occurrence of a Change of Control, that such Award shall be
honored or assumed, or new rights substituted therefor (such honored, assumed or
substituted award hereinafter called an “Alternative Award”), by a Participant’s
employer (or the parent or an affiliate of such employer) immediately following
the Change of Control; provided that any such Alternative Award must:

 

13



--------------------------------------------------------------------------------

(i) be based on stock which is traded on an established U.S. securities market;

(ii) provide such Participant with rights and entitlements substantially
equivalent to or better than the rights, terms and conditions applicable under
such Award, including, but not limited to, an identical or better exercise or
vesting schedule and identical or better timing and methods of payment;

(iii) have substantially equivalent economic value to such Award (determined at
the time of the Change of Control); and

(iv) have terms and conditions which provide that in the event that, during the
24-month period following the Change of Control, the Participant’s employment or
service is involuntarily terminated for any reason (including, but not limited
to a termination due to death, Disability or without Cause) or Constructively
Terminated (as defined below), all of such Participant’s Options and/or SARs
shall be deemed immediately and fully exercisable, the Period of Restriction
shall lapse as to each of the Participant’s outstanding Restricted Stock awards,
each of the Participant’s outstanding Restricted Stock Unit awards and Other
Stock-Based Awards shall be payable in full and each such Alternative Award
shall be settled for a payment per each share of stock subject to the
Alternative Award in cash, in immediately transferable, publicly traded
securities or in a combination thereof, in an amount equal to, in the case of an
Option or SAR, the excess of the Fair Market Value of such stock on the date of
the Participant’s termination over the corresponding exercise or base price per
share and, in the case of any Restricted Stock, Restricted Stock Unit, or Other
Stock-Based Award, the Fair Market Value of the number of shares of Common Stock
subject or related thereto.

For this purpose, a Participant’s employment or service shall be deemed to have
been Constructively Terminated if, without the Participant’s written consent,
the Participant terminates employment or service within 120 days following
either (x) a material reduction in the Participant’s base salary or a
Participant’s incentive compensation opportunity, or (y) the relocation of the
Participant’s principal place of employment or service to a location more than
35 miles away from the Participant’s prior principal place of employment or
service.

(c) Section 409A. Should any event constitute a Change of Control for purposes
of the Plan, but not constitute a change of control within the meaning of
Section 409A of the Code, if necessary to avoid the imposition of an additional
tax on the recipient, no payment or distribution shall be made to any affected
Participant by reason of such Change of Control (although any other modification
or enhancement to the Award, such as accelerated vesting, shall still apply) and
the value of such Award as determined by the Committee prior to such Change of
Control shall be paid to the affected Participant on the earlier to occur of
(i) the day after the six month anniversary of such Participant’s termination of
employment and (ii) whichever of the following is applicable to such Award
(A) with respect to any unvested Award that would have become vested solely upon
the passage of time and the continued performance of service, the date the Award
would have otherwise become vested without regard to the Change of Control,
(B) with respect to any unvested Award that would have become vested upon the
achievement of specified Performance Criteria, on the last day of the applicable
Performance Period or (C) if the Award was already vested at the time the Change
of Control occurs, on the date on which the Award would have expired in
accordance with its terms.

SECTION 11

AMENDMENT, MODIFICATION, AND TERMINATION OF PLAN

The Board may, at any time and from time to time amend, modify, suspend, or
terminate this Plan, and the Committee may from time to time amend, modify,
suspend, or terminate Awards in whole or in part, without notice to or the
consent of any Participant, Employee, Advisor or Consultant; provided, however,
that any amendment which would (i) increase the number of shares available for
issuance under the Plan, (ii) lower the minimum exercise price at which an
Option (or the base price at which a SAR) may be granted or otherwise permit the
repricing of any outstanding Options or SARs (other than in the context

 

14



--------------------------------------------------------------------------------

of a transaction referenced in Section 4(c)), (iii) extend the maximum term for
Options or SARs granted hereunder or (iv) otherwise amend the Plan in a material
fashion that would require the approval of shareholders under the applicable
rules and regulations of any exchange or automated quotation system on which the
Common Stock is listed to trade shall be subject to the approval of Company’s
shareholders. No amendment, modification, or termination of the Plan shall in
any manner adversely affect any Award theretofore granted under the Plan,
without the consent of the Participant.

SECTION 12

MISCELLANEOUS PROVISIONS

(a) Transferability. No Award granted under the Plan may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than in
accordance with Section 12(b) below, provided that the Committee may permit
transfers of Awards (other than Incentive Stock Options) to Family Members
(including, without limitation, transfers effected by a domestic relations
order) subject to such terms and conditions as the Committee shall determine.

(b) Beneficiary Designation. Each Participant under the Plan may from time to
time name any beneficiary or beneficiaries (who may be named contingently or
successively) to whom any benefit under the Plan is to be paid or by whom any
right under the Plan is to be exercised in case of the Participant’s death;
provided that, if the Participant shall not have designated any beneficiary
under this Plan, the Participant’s beneficiary shall be deemed to be the person
designated by the Participant under the group life insurance plan of the Company
or a Subsidiary in which such Participant participates (unless such designated
beneficiary is not a Family Member). Each designation made hereunder will revoke
all prior designations by the same Participant with respect to all Awards
previously granted (including, solely for purposes of this Plan, any deemed
designation), shall be in a form prescribed by the Committee, and will be
effective only when received by the Committee in writing during the
Participant’s lifetime. In the absence of any such effective designation
(including a deemed designation), benefits remaining unpaid at the Participant’s
death shall be paid to or exercised by the Participant’s surviving spouse, if
any, or otherwise to or by the Participant’s estate. Except as otherwise
expressly provided herein, nothing in this Plan is intended or may be construed
to give any person other than Participants any rights or remedies under this
Plan.

(c) Deferral of Payment. At the time any Award is granted (or such earlier time
as the Committee may require), the Committee may permit a Participant to elect,
upon such terms and conditions as the Committee may establish, to defer receipt
of shares of Common Stock that would otherwise be issued in connection with an
Award.

(d) No Guarantee of Employment or Participation. The existence of this Plan, as
in effect at any time or from time to time, or any grant of Award under the Plan
shall not interfere with or limit in any way the rights of the Company or any
Subsidiary to terminate any Participant’s employment or other service provider
relationship at any time, nor confer upon any Participant any rights to continue
in the employ or service of the Company or any Subsidiary or any other affiliate
of the Company. Except to the extent expressly selected by the Committee to be a
Participant, no person (whether or not an Employee, an Agent or a Participant)
shall at anytime have a right to be selected for participation in the Plan or,
having been selected as a Participant, to receive any additional awards
hereunder, despite having previously participated in an incentive or bonus plan
of the Company or an affiliate. The existence of the Plan shall not be deemed to
constitute a contract of employment between the Company or any affiliate and any
Employee, Agent, Consultant or Participant, nor shall it constitute a right to
remain in the employ or service of the Company or any affiliate. Except as may
be provided in a separate written agreement, employment with or service for the
Company or any affiliate is at-will and either party may terminate the
participant’s employment or other service provider relationship at any time, for
any reason, with or without cause or notice.

(e) Tax Withholding. The Company or an affiliate shall have the right to deduct
from all payments or distributions hereunder any federal, state, foreign or
local taxes or other obligations required by law to be withheld with respect
thereto. The Company may defer issuance of Common Stock in respect

 

15



--------------------------------------------------------------------------------

of any Award until such requirements are satisfied. The Committee may, in its
discretion, permit a Participant to elect, subject to such conditions as the
Committee shall impose, (i) to have shares of Common Stock otherwise to be
issued under the Plan withheld by the Company or (ii) to deliver to the Company
previously acquired shares of Common Stock, in either case for the greatest
number of whole shares having a Fair Market Value on the date immediately
preceding the date on which the applicable tax liability is determined not in
excess of the minimum amount required to satisfy the statutory withholding tax
obligations with respect to any Award.

(f) No Limitation on Compensation; Scope of Liabilities. Nothing in the Plan
shall be construed to limit the right of the Company to establish other plans if
and to the extent permitted by applicable law. The liability of the Company or
any affiliate under this Plan is limited to the obligations expressly set forth
in the Plan, and no term or provision of this Plan may be construed to impose
any further or additional duties, obligations, or costs on the Company or any
affiliate thereof or the Committee not expressly set forth in the Plan.

(g) Requirements of Law. The granting of Awards and the issuance of shares of
Common Stock shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

(h) Term of Plan. The Plan shall be effective upon the date, if any, on which it
is approved by Company’s shareholders. The Plan shall continue in effect, unless
sooner terminated pursuant to Section 11 above, until the tenth anniversary of
the date of such shareholder approval.

(i) Governing Law. The Plan, and all Awards granted hereunder (and the terms and
conditions of any document evidencing any such grant), shall be construed in
accordance with and governed by the laws of the State of Iowa, without regard to
principles of conflict of laws.

(j) No Impact On Benefits. Except as may otherwise be specifically stated under
any employee benefit plan, policy or program, Awards shall not be treated as
compensation for purposes of calculating an Employee’s or Agent’s right or
benefits under any such plan, policy or program.

(k) No Constraint on Corporate Action. Except as provided in Section 11 above,
nothing contained in this Plan shall be construed to prevent the Company, or any
affiliate, from taking any corporate action (including, but not limited to, the
Company’s right or power to make adjustments, reclassifications, reorganizations
or changes of its capital or business structure, or to merge or consolidate, or
dissolve, liquidate, sell, or transfer all or any part of its business or
assets) which is deemed by it to be appropriate, or in its best interest,
whether or not such action would have an adverse effect on this Plan, or any
awards made under this Plan. No director, beneficiary, or other person shall
have any claim against the Company, or any of its affiliates, as a result of any
such action.

(l) Indemnification. Each member of the Board and each member of the Committee
shall be indemnified and held harmless by the Company against and from any loss,
cost, liability, or expense that may be imposed upon or reasonably incurred by
such member of the Board or Committee in connection with or resulting from any
claim, action, suit, or proceeding to which such member may be made a party or
in which such member may be involved by reason of any action taken or failure to
act under the Plan (in the absence of bad faith) and against and from any and
all amounts paid by such member in settlement thereof, with the Company’s
approval, or paid by such member in satisfaction of any judgment in any such
action, suit, or proceeding against such member, provided that such member shall
give the Company an opportunity, at its own expense, to handle and defend the
same before such member undertakes to handle and defend it individually. The
foregoing right of indemnification shall not be exclusive and shall be
independent of any other rights of indemnification to which any such person may
be entitled under the Company’s Restated Articles of Incorporation or By-Laws,
by contract, as a matter of law, or otherwise.

(m) Rights as a Stockholder. A Participant shall have no rights as a stockholder
with respect to any shares of Common Stock covered by any Award until the
Participant shall have become the holder of record of such shares.

 

16



--------------------------------------------------------------------------------

(n) Captions. The headings and captions appearing herein are inserted only as a
matter of convenience. They do not define, limit, construe, or describe the
scope or intent of the provisions of the Plan.

Approved by shareholders of REG Newco, Inc.

on May 6, 2009

REG NEWCO, INC.

 

By:  

/s/ Jeffrey Stroburg

  Chairman of the Board of Directors

 

17



--------------------------------------------------------------------------------

Amendment No. 1

REG Newco, Inc. 2009 Stock Incentive Plan

Pursuant to approval of the Board of Directors of REG Newco, Inc. dated July 13,
2009, and approval of shareholders of REG Newco, Inc. dated July 13, 2009, the
following amendments to the REG Newco, Inc. 2009 Stock Incentive Plan (“2009
Stock Plan”) are hereby made, effective as of July 13, 2009.

 

  1. Section 3(e) of the Plan is amended by increasing the number of shares of
Common Stock to be issued during any 12-month period as Restricted Stock to any
one Participant from 10,000 shares to 610,000 shares. The 10,000 share limit
shall remain in effect with respect to Restrict Stock Units, Performance Shares
and Other Stock-Based Awards.

 

  2. Section 6(b) is amended by adding the following sentence to the end of that
subsection:

“The Committee may also provide that the Period of Restriction on Restricted
Stock shall lapse, in whole or in part, upon the occurrence of such other events
(and without regard to minimum service requirements) as the Committee, in its
discretion, shall determine.”

 

/s/ Jeffrey Stroburg

Jeffrey Stroburg, CEO



--------------------------------------------------------------------------------

Amendment No. 2

REG Newco, Inc. 2009 Stock Incentive Plan

Pursuant to approval of the Board of Directors of Renewable Energy Group, Inc.
dated June 29, 2010, the following amendments to the REG Newco, Inc. 2009 Stock
Incentive Plan (“2009 Stock Plan”) are hereby made, effective as of June 29,
2010.

 

  1. The name of the Plan is amended to be “Renewable Energy Group, Inc. 2009
Stock Incentive Plan”.

 

  2. Section 3(e) of the Plan is amended by increasing the number of Restricted
Stock Units (denominated in shares of Common Stock) to be granted during any
12-month period to any one Participant from 10,000 shares to 630,000 shares. The
10,000 share limit shall remain in effect with respect to Performance Shares and
Other Stock-Based Awards (the authorized number of shares of Restricted Stock to
be granted during an 12-month period having been previously increased by
Amendment No. 1, effective July 13, 2009, from 10,000 shares to 610,000 shares).

 

  3. Section 10(a) of the Plan is amended by adding the following phrase to the
beginning of the first sentence: “Except as otherwise provided in the applicable
Award, and…”

 

  4. Section 10(b)(i) of the Plan is deleted and the remaining subsections of
Section 10(b) shall be redesignated respectively as (i), (ii) and (iii)

 

/s/ Jeffrey Stroburg

Jeffrey Stroburg, CEO